Affirmed and Memorandum Opinion filed September 6, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00032-CR

                     STEPHEN JAY SANDBLOOM, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 400th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 10-DCR-053774A


                  MEMORANDUM                        OPINION


      Appellant entered a plea of guilty to aggravated robbery. The trial court sentenced
appellant to confinement for forty years in the Institutional Division of the Texas
Department of Criminal Justice. Appellant filed a timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of
the right to examine the appellate record and file a pro se response. See Stafford v. State,
813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than forty-five days
has passed and no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record.
We are not to address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review.              See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM




Panel consists of Chief Justice Hedges and Justices Brown and Busby
Do Not Publish — TEX. R. APP. P. 47.2(b).
.




                                             2